Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to remarks and amendments filed 8/9/2019.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Air curtain system is not interpreted under 35 USC 112(f) as sufficient structure is provided.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim (US 5675983), hereinafter referred to as Ibrahim and further in view of McAndrew (WO2014167320), hereinafter referred to as McAndrew.

With respect to claim 1, Ibrahim teaches a cooling unit (Figure 1), 
an interior space (upper part 12’ of inside of housing 12, Column 2, line 15),  
a door (80) separating the interior space from air external to the cooling unit, wherein the door comprises a transparent window (upper glass door to refrigerated display case, Column 1, lines 5-10, which would be understood that the door is a transparent glass door as it is for display), 
an air curtain system (down arrows seen in 12’) having an air egress (air egress is via outlet 74 with panel 72 that deflects the air down, Column 3, lines 47-50) and an air-recovery ingress (air is recovered at 82 through the outlet, Column 3, line 6), wherein the air curtain system produces an air curtain between the air egress and the air-recovery ingress, the air curtain being within the interior space (the flow of air from 74 to 82 would create a curtain), 

Ibrahim does not teach the air curtain spaced from the door and spaced from the door an air curtain guide for guiding flow of air within the air curtain away from the door such that misting of the transparent window is reduced by reducing a cooling effect on the door, wherein the air curtain guide is within the interior space.

McAndrew teaches (Figures 2, 5 and 6) the use of air guiding strips in the form of aerofoil blades with outer suction surfaces facing away from the refrigerator space which are connected to the shelves by brackets just below the outer edge of the egress (Figure 2, 10, suction surface 12) (page 19, lines 1-24) whereby providing the air-guiding strips straighten thee vertical fail of the air curtain, reducing turbulence and infiltration of warmer air, and thereby increasing the efficiency of the refrigerator (page 3, lines 6-7}.

Therefore it would have been obvious to have based on the teaching of McAndrew provided the aerofoil blades (as configured by McAndrew) attached to the shelves (76) of Ibrahim with brackets beneath he outer edge of the outlet to reduce turbulence of the air curtain and infiltration of warm air in order to increase the efficiency of the refrigerator.  As the air flow would be directed downward, that would be away from the door and would reduce misting that would occur from the air interacting with the door.  Further, as the shelves are spaced from the door, so would be the air curtain when guided downwardly at the edges of the shelves.
With respect to claim 2, Ibrahim as modified teaches wherein the air curtain guide is aligned in a direction of air flow of the air curtain with an outer edge of the air egress, the outer edge of the air egress being an edge proximal to the door (as modified the aerofoil blades are aligned with the air flow of the curtain along the outer edge of the egress, the outer edge being the edge closest to the door).


With respect to claim 3, Ibrahim as modified teaches wherein the air curtain guide has a suction surface which faces the door (as modified by McAndrew the suction surface of the curtain faces the outer portion which is the door of Naganuma).

With respect to claim 4, Ibrahim as modified teaches wherein the suction surface of the air curtain guide is aligned in a direction of air flow of the air curtain with an outer edge of the air egress, the outer edge of the air egress being an edge proximal to the door (as modified the aerofoil blades are aligned with the air flow of the curtain along the outer edge of the egress, the outer edge being the edge closest to the door).

With respect to claim 5, Ibrahim as modified wherein the interior space comprises: an access space bounded by the door and the air curtain (front opening through the door when it is opened); and a refrigerated storage the air curtain separating the refrigerated storage space from the access space (the area where the shelves are located behind the air flow). 

With respect to claim 6, Ibrahim as modified teaches wherein the air curtain guide has a suction surface which faces the door, and the suction surface lies at an interface of the air curtain and the access space (as modified by McAndrew the suction surface of the curtain faces the outer portion which is the door of Ibrahim and as the blades are directly below the edge of egress they would be at the interface of the curtain and the access space).  

With respect to claim 7, Ibrahim as modified teaches wherein the air curtain guide is in the form of an airfoil (the aerofoil blade used as modified is an airfoil).  


With respect to claim 10, Ibrahim as modified teaches wherein the air curtain guide is attached to the shelf (attached via the brackets of McAndrew as modified).

With respect to claim 11, Ibrahim as modified teaches wherein the air curtain guide is attached to the shelf by way of bracket (as modified brackets attach the air curtain guide to the shelf).

With respect to claim 12, Ibrahim as modified teaches a plurality of shelves, the shelf being from the plurality of shelves (there are a multiplicity of shelves 14).

With respect to claim 15, Ibrahim does not teach wherein the transparent window comprises an anti-mist coating or film on a surface of the transparent window which that faces the interior space.

Examiner takes official notice that it is old and well known to apply an anti-mist film or coating to a surface of a window in a transparent refrigeration system door in order to maintain the transparent nature of the window by preventing any mist or haze to block the view of the window form the user and therefore it would have been obvious to one having ordinary skill in the art to have use an anti-mist film or coating on the inside of the transparent doors of Ibrahim so as to maintain the ability to see through them properly.  Applicant did not timely traverse this official notice from the previous rejection and as such it is considered admitted prior art.

Claims 20-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naganuma (US Patent No. 5009080), hereinafter referred to as Naganuma and further in view of McAndrew (WO2014167320), hereinafter referred to as McAndrew.



With respect to claim 20, Naganuma teaches an apparatus (Figures 1-10), comprising: 
a transparent window in a door of a cooling unit (one of the transparent doors 11, Column 7, lines 30-31) an air curtain system which of the cooling unit configured to produce an air curtain between an air egress and an air-recovery ingress in an interior space of the cooling unit (air curtain formed by cold air outlet 20 and cold air inlet 21 as seen by arrows in Figure 4 and more detail in Figure 7, Column 7, lines 45-55).

Naganuma does not teach an air curtain guide disposed in the interior space for guiding flow of air within the air curtain.

McAndrew teaches (Figures 2, 5 and 6) the use of air guiding strips in the form of aerofoil blades with outer suction surfaces facing away from the refrigerator space which are connected to the shelves by brackets just below the outer edge of the egress (Figure 2, 10, suction surface 12) (page 10, lines 1-24) whereby providing the air-guiding strips straighten the vertical fall of the air curtain, reducing turbulence and infiltration of warmer air, and thereby increasing the efficiency of the refrigerator (page 3, lines 6-7).

Therefore it would have been obvious to have based on the teaching of McAndrew provided the aerofoil blades (as configured by McAndrew) attached to the shelves of Naganuma with brackets beneath the outer edge of the outlet to reducing turbulence of the air curtain and infiltration of warm air in order to increase the efficiency of the refrigerator.

With respect to claim 21, Naganuma as modified teaches wherein the air curtain guide is aligned in a direction of air flow of the air curtain with an outer edge of the air egress, the outer edge of the air egress being an edge proximal to the door (as modified the aerofoil blades are aligned with the air flow of the curtain along the outer edge of the egress, the outer edge being the edge closest to the door).


With respect to claim 22, Naganuma as modified teaches wherein the air curtain guide has a suction surface which faces the door (as modified by McAndrew the suction surface of the curtain faces the outer portion which is the door of Naganuma).

With respect to claim 23, Naganuma as modified wherein the suction surface of the air curtain guide is aligned in a direction of air flow of the air curtain with an outer edge of the air egress, the outer edge of the air egress being an edge proximal to the door (as modified the aerofoil blades are aligned with the air flow of the curtain along the outer edge of the egress, the outer edge being the edge closest to the door).

With respect to claim 24, Naganuma as modified teaches the door and the air curtain define an access space (the interaction of the door space and the front of air curtain form the entrance barrier which the inside of the cooling unit is accessed, and thus an access space), the air curtain guide is disposed in the interior space such that a suction surface of the air curtain lies at an interface of the air curtain and the access space (as modified by McAndrew the suction surface of the curtain faces the outer portion which is the door and the air curtain would be at the front end of the access space).  

With respect to claim 25, Naganuma as modified teaches wherein the air curtain is in the form of an airfoil (as modified they are aerofoils which is the same thing as an airfoil).

With respect to claim 26, Naganuma as modified teaches further comprising a shelf disposed in the interior space of the cooling unit, the air curtain guide associated with the shelf (as modified the aerofoils are attached to shelves via brackets).

With respect to claim 27, Naganuma as modified teaches wherein the air curtain guide is attached to the shelf (as modified the aerofoils are attached to shelves via brackets).

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 

Applicant’s arguments, in regards to claim 1 with respect to Naganuma in regards to claim 1 are moot as due to the amendment Naganuma is no longer used with respect to claim 1.

Applicant argues page 8, paragraph 2 that McAndrew is not applicable to closed-door refrigerators because “the technical advantage described in the present application and achieved by the cooling unit recited in claim 1 is reduction of the cooling effect of the air curtain on the transparent window, thereby reducing the extend of the misting of the transparent window when the door is opened” whereas “McAndrew is concerned with keeping warm air out of an open refrigerator, it includes no disclosure relevant to moving an air curtain within a closed refrigerator inward” and thus “provides no suggestion applicable to modifying a closed door refrigerator to reduce misting by shifting the air curtain away from the door”.  This is not persuasive.

Applicant’s technical advantage as amended into claim 1 is merely a functional limitation that arises from directing the air flow.  While directed to open refrigerators, the teaching of McAndrew would be just as applicable to closed door refrigerators, as closed-door refrigerators do not always have closed doors.  When the doors are opened for access to the refrigerator, the air curtain would prevent access of the warm air behind the air curtain, and thus controlling the direction of the air curtain in the open system of McAndrew provides an applicable teaching to the reference used in the present rejection of Ibrahim.  As the air curtain is directed downward by the modification, the function of keeping the air away from the door in part would be met, thus rendering the limitation “such that misting of the transparent window is reduced by reducing a cooling effect on the door” would naturally occur from the modification, as the air flow would be reduced to the door compared to without the use of the guides.  Thus the limitation would be rendered obvious.

Applicant argues, page 8, last paragraph that the references “do not provide any suggestion for inserting air guides into a closed door refrigerator” and as such “a skilled artisan reading McAndrew would find no motivation to insert such air guides into a closed door refrigerator” and continuing page 9 because the guide of McAndrew “is not being used according to its established function” whereas the air guide in the claims us used “in a different way… via a different function… to achieve a different result” the combination of modifying with McAndrew would suggest lack of motivation to combine without impermissible hindsight.  This is not persuasive.

First, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case McAndrew provides a clear teaching and benefit of using air curtain guides.  While directed to open refrigerators, the teaching of McAndrew would be just as applicable to closed door refrigerators, as closed-door refrigerators do not always have closed doors.  When the doors are opened for access to the refrigerator, the air curtain would prevent access of the warm air behind the air curtain, and thus controlling the direction of the air curtain in the open system of McAndrew provides an applicable teaching to the reference used in the present rejection of Ibrahim.  While the air curtains are used in the claimed invention for a different function to achieve a different result, they are not used in a different way.  They are used to guide air in a specific direction, which is the same way they are used in the claimed invention and in McAndrew.   The claims describe the air curtain guide by what it does rather than by what it is, but this does a mere description of the function the air curtain guide achieves through its presence in the refrigerator, which function would occur naturally in Ibrahim as modified when applying the air curtain guide based on the teaching of McAndrew.  The different function and different result as claimed are merely functional limitations which arrive naturally from the placement of the air curtain guides, and one having ordinary skill in the art would recognize the benefit of adding an air curtain guide to Ibrahim which would result in the invention as claimed.

Applicant argues that claim 20 is allowable over the references for the same reasons as claim 1.  This is not persuasive.

The amendment to claim 1 requires that the air curtain is spaced away from the door, which is not a requirement of claim 1, and as such, in that regard the claims differ resulting in the use of Naganuma in the rejection above as applied to claim 20.

Further applicant argues that because McAndrew teahces operating the air guide at the outer edge of the air egress that “only impermissible hindsight provides any rationale for modifying Naganuma to shift the outer edges of the air curtain inward, against he reference’s explicit disclosure or the introduce of the McAndrew air guides”.  This is not persuasive. 



First, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case McAndrew provides a clear teaching and benefit of using air curtain guides.  The air curtain guide would be placed against the outer edge of the egress which would better guide the air flow down.  This would result in an air curtain guide in the interior space as the interior space is behind the doors, and it would also not result in any shift of the outer edge of the curtain, but only maintain the downflow of the air curtain.  Further, although in a closed system as opposed to an open one, when the doors are opened for access to the refrigerator, the air curtain would prevent access of the warm air behind the air curtain, and thus controlling the direction of the air curtain in the open system of McAndrew provides an applicable teaching to the reference used in the present rejection of Naganuma.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/             Primary Examiner, Art Unit 3763